Per Curiam.

The undisputed facts show that the $4,815 in question was forfeited, pursuant to federal law. See Section 881, Title 21, U.S.Code. Under Article VI of the United States Constitution, the federal Constitution and laws of the United States are made “the supreme law of the land.” Since the money was forfeited under federal law, it is immaterial what R.C. 2933.43 states about its return. Relator’s claim, if any, is against the federal government.
*594Accordingly, pursuant to Civ.R. 12(B), we convert respondents’ officer Butler's, Cincinnati Police Department’s, and city of Cincinnati’s motion to dismiss into a motion for summary judgment, grant it and respondent Hamilton County Prosecuting Attorney’s motion for summary judgment, and deny relator’s motion for summary judgment.

Judgment accordingly.

Moyer, C.J., Sweeney, Holmes, Douglas, H. Brown and Resnick, JJ., concur.
Wright, J., dissents in part.